Citation Nr: 0911368	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-38 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1943 to April 
1946.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in November 2007.  This matter was 
originally on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current skin cancer is due to sun exposure 
experienced during active military service.  


CONCLUSION OF LAW

Skin cancer was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).   
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.

Analysis 

The Veteran contends that his exposure to sun without 
protection while operating the winches on the top deck of a 
ship during his World War II naval service caused him to 
develop skin cancer.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as a malignant tumor to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Also, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the medical evidence of record shows a 
well documented history of skin cancer.  Indeed, the 
Veteran's treatment records reveal that he was diagnosed with 
basal cell carcinoma in November 1984 and has continued to 
receive treatment for recurrent skin cancer since that time.  
Although the September 2008 VA examiner noted that no skin 
cancer was present on the day of the examination, the 
examiner did include an assessment of multiple basal cell 
cancers in the examination report.  Thus, it is clear from 
the record that the veteran currently suffers from skin 
cancer.    

In regard to service, the Board notes that the Veteran was 
not diagnosed or treated for any skin-related problems during 
service and his skin was clinically evaluated as normal at 
the April 1946 discharge examination.  The Veteran does not 
contend otherwise.  Rather, the Veteran contends that he 
experienced significant sun exposure during his period of 
active service and he is considered competent to report his 
experience of in-service sun exposure.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Veteran's notice of 
separation form and service personnel records also reveal 
that he served as a boatswain's mate in the Navy and, 
notably, exposure to sun is deemed consistent with the 
circumstances and conditions of his naval service.  In 
consideration of the foregoing, the Board finds the Veteran's 
account of significant sun exposure in service credible.  

Furthermore, the medical evidence of record sufficiently 
establishes a nexus relationship between the Veteran's 
current skin cancer and the sun exposure experienced during 
active service, as will be explained below.

In this regard, the Board notes that this case was previously 
remanded in order to provide the Veteran with a medical 
examination and nexus opinion in connection with his claim.  
The record reflects that the Veteran underwent examination 
for his claimed skin cancer in September 2008 pursuant to the 
remand.  At that time, the examining physician explained that 
skin cancer was the result of cumulative skin damage and it 
was not possible to say whether sun exposure on any given day 
did or did not contribute to the sun damage which resulted in 
the Veteran's cancerous or pre-cancerous lesions.  She wrote 
that it was at least as likely as not that every sun exposure 
in every person's life could be looked upon as contributing 
to some minor degree to the eventual development of skin 
cancer and, considered that way, it would be at least as 
likely as not that all skin cancer in all people who were 
ever in the military could be looked upon as service-
connected, except possibly for people who served exclusively 
on submarines.  The examiner further noted that the Veteran 
was unusual in that he denied any sun exposure during his 83 
years of life except for the period of time that he spent in 
the South Pacific in the service.  She then added that if 
that was the case, then the only conclusion for this Veteran 
was that his time in the military would constitute his only 
risk factor for skin cancer.

The Board observes that the opinion provided by the September 
2008 VA examining physician is somewhat equivocal in that the 
examiner initially seems to suggest that it is not possible 
to attribute skin cancer to a particular day or period of 
time.  However, the Board also recognizes that the examiner 
ultimately concludes that the Veteran's report of significant 
sun exposure in service and at no other time, if found to be 
true, would have been his sole risk factor for skin cancer.  
There is no evidence of record to show that the Veteran's 
competent account of only having experienced significant sun 
exposure during service and at no other time during his life 
is not credible.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  
Thus, the Board finds that the examiner's opinion is 
sufficient to link the Veteran's skin cancer to sun exposure 
in service.       

The Board also observes that the Veteran's private treating 
physician (Dr. S.E.K.) wrote in May 2007 correspondence that 
the Veteran reported extensive sun exposure at the age of 17 
while serving in the Philippines during World War II and 
documented studies supported the fact that ultraviolet 
exposure received from age 1 to 18 years increased the risk 
of skin cancer in later years.  While Dr. S.E.K. did not 
specifically link the Veteran's skin cancer to sun exposure 
during his period of active service, his statement does 
further support the conclusion that the Veteran's skin cancer 
is related to sun exposure in service.  Indeed, as noted 
above, the Veteran has asserted that the only time that he 
experienced significant sun exposure during his lifetime was 
in service and there is no evidence of record to show that 
the Veteran's account is not credible.  Id.       

Therefore, in consideration of the foregoing, the Board finds 
that service connection for the Veteran's skin cancer is 
warranted.  The appeal is granted.  


ORDER

Entitlement to service connection for skin cancer is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


